Exhibit 10.3



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment to Employment Agreement (the “Amendment”) is made as of
this 13th day of August, 2013, by and between NewLink Genetics Corporation (the
“Company”), and Gordon Link (“Executive”) (collectively, the “Parties”).
Whereas, the Company and Executive are parties to that certain Employment
Agreement dated as of November 22, 2010 (the “Employment Agreement”), which sets
forth the terms of the Executive's employment as Chief Financial Officer (“CFO”)
of the Company; and
Whereas, the Company and Executive desire to amend the Employment Agreement to
modify certain provisions of the Employment Agreement, as described in this
Amendment.
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the Parties hereto as follows:
1.Amendment to Section 7 (Bonus) of Employment Agreement. Section 7 of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:


7.    Bonus. Executive may be eligible to receive an annual performance bonus,
as determined by the Board of Directors or by the Compensation Committee
(“Bonus”), based upon Executive's achievement of certain milestones and
performance objectives established by the Company's Board of Directors or
Compensation Committee (“Variable Incentive Bonus Plan”).  The Board of
Directors or the Compensation Committee, in its sole discretion, shall determine
the maximum Bonus opportunity for a given year, the extent to which Executive
has achieved the performance targets upon which Executive's Bonus opportunity
may be based, any other terms and conditions applicable to the Bonus, the amount
of Bonus to be paid to Executive, if any, and whether and to what extent a Bonus
will be paid with respect to any year during which Executive's employment
terminates, subject to the terms and conditions of this Agreement.  Bonuses are
not earned until they are approved in writing by the Board of Directors or
Compensation Committee. Any Bonus payments shall be subject to applicable
employment taxes, withholding and deductions.
 
2.Amendment to Section 11 Change in Control Termination. Section 11 of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:


(a)    Change in Control Termination. If within the thirteen (13) months
immediately following a Change in Control or the one (1) month immediately
preceding a Change in Control: (i) Executive is involuntarily terminated by the
Company (or its successor entity) other than for Cause or (ii) Executive
voluntarily terminates his employment with the Company (or its successor entity)
for Good Reason (either constituting a “Change in Control Termination”), and in
each case Executive signs a Release in the form of Exhibit B and written
acknowledgment of Executive's continuing obligations under the Proprietary
Information Agreement, Executive shall be entitled to the equivalent of twelve
(12) months of his Base Salary as in effect immediately prior to the Change in
Control Termination date, payable on the same basis and at the same time as
previously paid and subject to employment tax withholdings and deductions,
commencing on the first regularly scheduled pay date following the effective
date of the Release. Additionally, in the event that Executive is terminated
under a Change in Control as described above, and subject to the same Release
and acknowledgment of continuing obligations described above, Executive shall be
entitled to receive a bonus in the amount




--------------------------------------------------------------------------------

Exhibit 10.3

equal to the most recently paid Bonus as described in Section 7. Provided that
Executive is eligible for and timely elects continuation of his health insurance
pursuant to COBRA, for a period of twelve (12) months following a Change in
Control Termination, the Company shall also reimburse Executive for the cost of
COBRA premiums to be paid in order for Executive to maintain medical insurance
coverage that is substantially equivalent to that which Executive received
immediately prior to the termination provided, however, that the Company's
obligation to pay Executive's COBRA premiums will cease immediately in the event
Executive becomes eligible for group health insurance during the twelve (12)
month period, and Executive hereby agrees to promptly notify the Company if he
becomes eligible to be covered by group health insurance in such event (the
salary continuation, bonus and COBRA reimbursement are collectively referred to
as the “Change in Control Severance Benefits”). The Release shall not apply in
the event that Executive does not accept the Change in Control Severance
Benefits.
(b)    Vesting. In addition, the Company will vest one-hundred (100%) of the
shares subject to Executive's options and such vesting shall occur upon the
occurrence of the Change in Control in the case of a Change in Control
Termination occurring prior to the Change in Control or upon termination in the
case of a Change in Control Termination occurring after the Change of Control.
All other terms and conditions set forth in the options, the Plan, and the
applicable stock option agreements shall remain in full force and effect.
(c)    Definition of Change in Control. For purposes of this Agreement, “Change
in Control” of the Company has the same definition as set forth in the Company's
2009 Equity Incentive Plan.
3.Effect of Amendment. Except as specifically amended by this Amendment, the
Employment Agreement remains in full force and effect according to its terms.
Except as specifically provided in this Amendment, nothing contained in this
Amendment is intended to affect the parties' existing or continuing rights or
obligations under the Employment Agreement, as modified hereby.


In Witness Whereof, the parties have each duly executed this Employment
Agreement as of the day and year first above written.


NewLink Genetics Corporation
/s/ W. Jay Ramsey
Print Name:     W. Jay Ramsey
Its:     Clinical & Regulatory Compliance Officer




Employee


/s/ Gordon H. Link, Jr.     


Print Name: Gordon H. Link, Jr.




